788 N.W.2d 12 (2010)
Vicki L. ZUNICH, Individually, as Next Friend for Charles Zunich, a Minor, as Next Friend for Matthew Zunich, a Minor, and as Personal Representative of the Estate of Steven J. Zunich, Deceased, Plaintiff-Appellant,
v.
MIDMICHIGAN MEDICAL CENTER-MIDLAND, Jeffrey S. Newman, M.D., Family Medicine Associates of Midland, P.C., a/k/a Family Practice Associates of Midland, P.C., Kenneth M. Mackinnon, M.D., James H. Frye, M.D., Midmichigan Health, and Faith D. Fuentes, M.D., Jointly and Severally, Defendants-Appellees.
Vicki L. Zunich, Individually, as Next Friend for Charles Zunich, a Minor, as Next Friend for Matthew Zunich, a Minor, and as Personal Representative of the Estate of Steven J. Zunich, Deceased, Plaintiff-Appellant,
v.
Family Medicine Associates of Midland, P.C., Defendant-Appellee,
Jerry L. Ferrell, M.D., and Roberta L. Corbat, Defendants.
Docket Nos. 141053, 141054. COA Nos. 297456, 297457.
Supreme Court of Michigan.
September 15, 2010.

Order
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal prior to decision by the Court of Appeals is considered, and it is DENIED, because the Court is not persuaded that the questions presented should be reviewed by this *13 Court before consideration by the Court of Appeals.